Citation Nr: 0605996	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  98-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for limitation of 
motion of the right wrist, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for limitation of 
motion of the right elbow, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for limitation of 
motion of the left elbow, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied compensable evaluations for 
the right wrist and both elbows.  By a subsequent July 1998 
rating decision, the RO granted a 10 percent rating for the 
right wrist disorder.  Thereafter, a 10 percent rating was 
assigned for both elbows by a February 2005 Supplemental 
Statement of the Case (SSOC).

This case was previously before the Board on multiple 
occasions.  In August 1999, the Board remanded the case for 
additional development.  Thereafter, in November 2000, the 
Board denied the veteran's claim for a rating in excess of 10 
percent for the right wrist, and remanded the bilateral elbow 
claim for additional development to include a medical 
examination.  

The veteran appealed the Board's November 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court) to the extent it denied a rating in excess of 10 
percent for the right wrist.  By a May 2001 Order, the Court 
vacated the Board's decision and remanded the case for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA) which was enacted during the pendency of this 
case.  Judgment was entered by the Court later that same 
month.

Following the Court's May 2001 Order and Judgment, the Board 
remanded the veteran's right wrist claim in July 2003 for 
consideration of the VCAA and a new examination.

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the prior remand directives have been 
substantially complied with, to include examinations which 
evaluated the severity of the veteran's elbows and right 
wrist.  Accordingly, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the veteran provided testimony at a 
hearing before personnel at the RO in February 1998, and 
before the undersigned Veterans Law Judge in March 1999.  
Transcripts of both hearings are of record, and were reviewed 
in conjunction with this decision.

For good cause shown, this case has been advanced on the 
docket in accord with 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran has the maximum schedular evaluation 
available based upon limitation of wrist motion.

3.  The veteran's service-connected right wrist disorder is 
not manifested by ankylosis.

4.  Even when taking into consideration the veteran's 
complaints of pain, the record does not reflect that either 
of his elbows is manifested by limitation of flexion of the 
forearm to 90 degrees or less, nor limitation of extension of 
the forearm to 75 degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
limitation of motion of the right wrist are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5214 and 5215 (2005).

2.  The criteria for a rating in excess of 10 percent for 
limitation of motion of the right elbow are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a (Diagnostic Codes 5010, 5206, and 5207) (2005).

3.  The criteria for a rating in excess of 10 percent for 
limitation of motion of the left elbow are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a (Diagnostic Codes 5010, 5206, and 5207) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As stated in the Introduction, the VCAA was enacted during 
the pendency of this case.  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, VA did provide the veteran 
with letters which meet the notification requirements of the 
VCAA, including letters dated in May 2003 and March 2004.  
These letters, taken together, noted the enactment of the 
VCAA, informed the veteran of what information and evidence 
he must submit, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
or to submit any evidence in his possession that was relevant 
to the case.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the holding in Quartuccio, 
supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the December 1997 Statement of the 
Case (SOC), as well as multiple SSOCs, which provided him 
with notice of the law and governing regulations regarding 
his case, as well as the reasons for the determinations made 
with respect to his claims.  In pertinent part, the most 
recent SSOC in February 2005 included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159 
detailing VA's duties to assist and notify.  The Board also 
notes that the veteran's representative has not asserted that 
the VCAA notice provisions are deficient in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available VA and private medical 
records pertinent to his increased rating claims are in the 
claims file, and were reviewed by both the RO and the Board 
in connection with the veteran's claims.  The veteran has not 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As stated in the Introduction, 
the veteran also had the opportunity to present evidence and 
testimony in support of his claim at hearings before the RO 
and the Board.  Further, the veteran was provided with 
examinations that evaluated the severity of his wrist and 
both elbows.  Although the veteran's representative contends 
in a February 2006 statement that the right wrist claim 
should be remanded for a new examination, for the reasons 
stated below, the Board finds that the evidence, including 
the most recent examination in May 2004, is adequate for 
rating purposes.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with the SOC and the SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claims.  Therefore, the Board concludes that I has fulfilled 
the duty to assist the appellant in this case.

The Board has reviewed the record in conjunction with this 
case.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 
(2000) (noting that the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection was established for the right wrist and 
both elbows by a February 1946 rating decision.  The veteran 
initiated his current increased rating claim in September 
1996, the effective date assigned by the RO for the 
respective 10 percent ratings for these disabilities.  He has 
not indicated that an earlier effective date is warranted for 
these assigned ratings.

Disability ratings are determined by applying the criteria 
set forth in the I Schedule for Rating Disabilities, found in 
38 C.F.R., Part 4.  The rating schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Right Wrist

The criteria for evaluating the wrist make a distinction 
between the major (dominant) and minor (nondominant) 
extremity.  Here, the record reflects that the veteran is 
right handed, and, thus, his right wrist is the major 
extremity.  

Normal range of motion for the wrist is dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees.  38 C.F.R. § 4.71, Plate I.

The Board acknowledges that the veteran's experiences pain 
and limitation of motion of his right wrist.  Diagnostic Code 
5215 provides that for limitation of motion of the wrist to 
less than 15 degrees of dorsiflexion or where palmar flexion 
is limited in line with the forearm, a 10 percent evaluation 
is for assignment for both the major and minor extremity.  
However, this Code does not provide for a rating in excess of 
10 percent.  Thus, he is in receipt of the maximum schedular 
evaluation available based upon limitation of wrist motion.

In a February 2006 statement, the veteran's representative 
contended that the severity of the service-connected right 
wrist disability was not adequately compensated by Diagnostic 
Code 5215, and that he continued to experience serious 
symptoms such as difficulty with firm grip, discomfort with 
lifting and limited flexions.  The representative requested 
that the case be remanded for a new examination to determine 
if the disability should be rated under Diagnostic Code 5214.

Diagnostic Code 5214 provides that if there is favorable 
ankylosis of the wrist of the major extremity in 20 to 30 
degrees of dorsiflexion, a 30 percent evaluation is for 
assignment.  Any other position, except favorable, warrants a 
40 percent rating.  Unfavorable ankylosis in any degree of 
palmar flexion or with ulnar or radial deviation warrants a 
50 percent evaluation.  Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992).

The Board finds that the veteran's service-connected right 
wrist disability does not warrant evaluation under Diagnostic 
Code 5214, nor is a new examination necessary to determine 
whether such impairment is present.  First, a thorough review 
of the medical evidence does not reflect he has ever been 
diagnosed with ankylosis.  More importantly, even though he 
has pain and limitation of motion of the wrist, he still has 
some right wrist mobility; the competent medical evidence 
does not suggest immobility and consolidation of the right 
wrist, even when taking into consideration his complaints of 
pain.  See Lewis, supra.  

A May 1997 VA examination indicated that the wrist had radial 
deviation left and right from zero to 5 degrees; plantar 
flexion to 30 degrees; and dorsiflexion to zero degrees.  
Further, the examiner commented that the veteran's ability to 
dorsiflex the hands and wrists was severely limited.  
However, on the subsequent August 1997 VA examination, his 
wrists had plantar flexion from zero to 55 degrees, and 
dorsiflexion to 50 degrees.  A December 1999 VA examination 
indicated that ankylosis was "not applicable"; i.e., not 
present.  Range of wrist motion on this examination was as 
follows: dorsiflexion from zero to 45 degrees; plantar 
flexion from zero to 55 degrees; radial deviation from zero 
to 18 degrees; and ulnar deviation from zero to 40 degrees.  

Private medical records dated in March and April 2004 found 
the right wrist to have 45 degrees of extension, and 15 
degrees of extension.  In addition, the April 2004 showed 40 
degrees of supination and full pronation.  Finally, on the 
most recent VA examination in May 2004, he had dorsiflexion 
to 52 degrees, volar flexion of 38 degrees, ulnar deviation 
of 36 degrees, and radial deviation of 14 degrees.  He did 
not have any swelling or sensations of crepitation, described 
no numbness or tingling in the hand, and described no 
additional limitations following repetitive use or during 
flare-ups.  There was also no indication of ankylosis on X-
ray studies, to include the most recent study conducted as 
part of the May 2004 VA examination.

As an additional matter, the Board notes that there is no 
evidence of other factors that might provide for a higher 
rating, such as nonunion in the lower half of the ulna (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5212); nonunion in the upper half of the radius (the criteria 
for a 20 percent evaluation under Diagnostic Code 5212); or 
limitation of pronation beyond the last quarter of the arc, 
with the hand not reaching full pronation (the criteria for a 
20 percent evaluation under Diagnostic Code 5213).

For the reasons stated, the Board concludes that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent for his service-connected right wrist 
under any of the potentially applicable Diagnostic Codes.  
Although he experiences right wrist pain, even with this pain 
there is no objective evidence that there is or would be 
additional impairment that would warrant a higher rating.  
Therefore, the preponderance of the evidence is against the 
claim, and it must be denied.

As an additional matter, neither the veteran nor his 
representative has contended that the findings of the May 
2004 VA examination were inaccurate.  Further, there does not 
appear to be any assertion in the record that the service-
connected right wrist disability has increased in severity 
since this examination.  Moreover, for the reasons discussed, 
the Board has determined that there is no competent medical 
diagnosis of ankylosis, or findings indicative of such 
impairment.  Accordingly, as previously mentioned, the Board 
finds that the May 2004 VA examination is adequate for rating 
purposes, and that a new examination is not warranted to 
comply with the duty to assist in development of the claim.

II.  Elbows

Both of the veteran's service-connected elbow disabilities 
are evaluated as 10 percent disabling 5206-5010.  (A 
hyphenated Diagnostic Code is used when a rating under one 
Diagnostic Code requires use of an additional Diagnostic Code 
to identify the basis for the evaluation assigned.).

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 
10 and 20 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  Id.

Under Diagnostic Code 5206, limitation of flexion of either 
the major or minor forearm to 100 degrees warrants a 10 
percent rating.  Limitation of flexion of either forearm to 
90 degrees warrants a 20 percent rating.  Limitation of 
flexion of the major forearm to 70 degrees warrants a 30 
percent rating, limitation of flexion of the major forearm to 
55 degrees warrants a 40 percent rating; and limitation of 
flexion of the major forearm to 45 degrees warrants a 50 
percent rating.

Under Diagnostic Code 5207, limitation of extension of either 
the major or minor forearm to 45 or 60 degrees warrants a 10 
percent rating.  Limitation of extension of either forearm to 
75 degrees warrants a 20 percent rating.  Limitation of 
extension of the major forearm to 90 degrees warrants a 30 
percent rating, limitation of extension of the major forearm 
to 100 degrees warrants a 40 percent rating; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent rating. 

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. 4.71, Plate 
I. 

As with the right wrist, the Board acknowledges that the 
veteran's service-connected bilateral elbow disabilities are 
manifested by pain and resulting functional impairment to 
include limitation of motion.  However, even when taking into 
consideration his complaints of pain, the record does not 
reflect that either elbow is manifest by limitation of 
flexion of the forearm to 90 degrees or less, nor limitation 
of extension of the forearm to 75 degrees or more.

In pertinent part, no findings were made regarding the 
veteran's elbows on his May 1997 VA examination.  The 
subsequent August 1997 VA examination found the range of 
motion of the elbows to be from zero to 145 degrees, with no 
fatigue.  There was also no evidence of deformities or 
swelling.  On the December 1999 VA examination, he had elbow 
flexion from zero to 145 degrees; forearm supination from 
zero to 85 degrees; and forearm pronation from zero to 80 
degrees.  Private medical records dated in March 2004 noted 
that he had 30 degrees supination of the right forearm and 
full pronation, the left forearm had full rotation, and both 
elbows had full range of motion.  Similarly, subsequent 
records from April 2004 noted that the elbow had good motion.  
Finally, the most recent VA examination of the elbows in 
September 2004 found that he had full pronation and 
supination bilaterally.  His right elbow lacked 15 degrees of 
full extension, with flexion to 140 degrees.  His left elbow 
lacked 20 degrees of full extension, with flexion to 130 
degrees.  Further, he continued to note discomfort with 
active range of motion in extremes of both flexion and 
extension.

In light of the foregoing, the Board finds that even with the 
veteran's complaints of pain, the record does not show that 
either elbow has, or would have, limitation of motion to the 
extent necessary for a rating in excess of 10 percent under 
either Diagnostic Code 5206 and/or 5207.  As such, he does 
not meet or nearly approximate the criteria necessary for an 
increased rating, and the preponderance of the evidence is 
against these claims.  Therefore, the claim must be denied.  
Because the preponderance of the evidence is against these 
increased rating claims, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As an additional matter, in exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  However, the Board 
concurs with the RO determination that consideration of an 
extraschedular rating is not warranted in this case.  The 
record does not appear to contain any periods of 
hospitalization for any of the claimed disability during the 
pendency of this appeal.  Moreover, the record, including his 
May 2004 VA examination, reflects he retired in 1987.  As 
such, it is clear his disabilities do not cause marked 
interference with employment.  Therefore, none of these 
disabilities present such an exception or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.


ORDER

Entitlement to an increased rating for limitation of motion 
of the right wrist, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for limitation of motion 
of the right elbow, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for limitation of motion 
of the left elbow, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


